Citation Nr: 0312135	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-18 716	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for thoracic outlet 
syndrome of the right upper extremity (major), currently 
evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for thoracic outlet 
syndrome of the left upper extremity (minor), currently 
evaluated as zero percent (noncompensable) disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, degenerative disc disease, L5 and L5-S1 currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1956, and from May 1956 to August 1975.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision in 
which the RO denied increased ratings for thoracic outlet 
syndrome of right and left upper extremities, a lumbosacral 
strain, bilateral hearing loss, and hemorrhoids; and denied 
entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  The veteran filed a notice of disagreement in 
May 1996.  The RO issued a statement of the case in June 
1997.  The veteran filed a substantive appeal in May 1997.  
In July 1997, the veteran testified at a hearing before an RO 
hearing officer; the transcript of that hearing is of record.  

In January 2000, the Board remanded these matters to the RO 
for additional development.  After accomplishing additional 
development, the RO continued the denials of each claim on 
appeal and returned these matters to the Board.  

In November 2002, the Board advised the veteran of recent 
changes in rating criteria pertinent to the claim for an 
increased rating for service-connected lumbosacral strain 
with degenerative disc disease at L5-S1-specifically, 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The veteran has not 
responded to that notice.  


REMAND

Review of the claims file reveals that additional action by 
the RO is warranted with respect to the claims on appeal.   

Since the Board's January 2000 remand, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Pursuant to the Board's January 2000 remand, additional 
development has been accomplished which appears to satisfy 
the duty to assist provisions of the VCAA, at least in part.  
Specifically, the Board notes that as directed in the January 
RO made several attempts to obtain medical treatment records 
from McDill Air Force Base and the VA Medical Center in 
Tampa, Florida.  In February 2000, the RO requested that the 
appellant provide information and evidence to substantiate 
his claims.  In March 2000, the veteran was afforded a VA 
examination.  

Furthermore, in an August 2001 letter specific to claims for 
secondary service connection (not currently on appeal).  
However, the record does not include any correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the increased rating 
claims and TDIU claim currently on appeal, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the department to explain 
what evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As action by the RO 
is required to satisfy the notification provisions of the 
VCAA (see Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003)), 
a remand of these matters is warranted.  

After forwarding the appropriate notification to the 
appellant and his representative, the RO should attempt to 
obtain any additional evidence pertinent to any of the claims 
on appeal for which the appellant provides sufficient 
information, and, if needed, authorization.  The RO should 
also accomplish any additional notification and/or 
development action deemed warranted prior to readjudicating 
each of the claims on appeal.

While the Board regrets the matter will further delay a final 
decision in the claims on appeal, it finds that such action 
is necessary to ensure that the appellant is afforded full 
due process of law.  Accordingly, these matters are hereby 
REMANDED to the RO for the following actions:  

1.  The RO should furnish to the appellant 
and his representative a letter notifying 
the appellant of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate the claims.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After requested notification, and any 
additional notification and/or 
development action deemed warranted, the 
RO should readjudicate the claims for 
increased ratings for thoracic outlet 
syndrome of the right and left upper 
extremities, lumbosacral strain with 
degenerative disc disease of L5-S1, 
bilateral hearing loss, hemorrhoids, as 
well as the claim for a TDIU, in light of 
all pertinent evidence and legal 
authority. 

6.  If any of the benefits sought on 
appeal remain denied, the RO must furnish 
to the appellant and his representative 
an appropriate supplemental statement of 
the case (to include citation to and 
discussion of pertinent VCAA legal 
authority and clear reasons and bases for 
the RO's determinations) and afford the 
appellant and his representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



